In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 12-577V
                             (E-Filed: August 13, 2013)

* * * * * * * * * * * * * *
CHERYL GRANT,                           *       UNPUBLISHED
                                        *
           Petitioner,                  *       Special Master
                                        *       Hamilton-Fieldman
v.                                      *
                                        *       Influenza (Flu); Guillain-Barre
SECRETARY OF HEALTH                     *       Syndrome (GBS); Damages; Joint
AND HUMAN SERVICES,                     *       Stipulation
                                        *
           Respondent.                  *
* * * * * * * * * * * * * *
Thomas M. Creech, Jr., Greenville, SC, for Petitioner

Linda S. Renzi, Washington, DC, for Respondent

                        DECISION AWARDING DAMAGES 1

        On September 10, 2012, Petitioner, Cheryl Grant, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner is alleging that she suffered Guillain-Barre Syndrome (“GBS”) as a
result of receiving an influenza (“Flu”), vaccine on September 22, 2009. 2

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)

                                             1
       Respondent denies that Petitioner’s GBS, any related sequella, or any other
injuries were caused by her receipt of the Flu vaccine. Nonetheless, both parties, while
maintaining their above stated positions, agreed in a Stipulation filed August 13, 2013,
(“Stipulation”) that the issues before them can be settled and that a decision should be
entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $210,000.00 in the form of a check payable to petitioner,
       Cheryl Grant. This amount represents compensation for all damages that
       would be available under 42 U.S.C § 300aa-15(a)

Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 3


       IT IS SO ORDERED.

                                                  s/Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2